 



Exhibit 10.37
FIRST AMENDMENT
TO THE INTEL CORPORATION
SHELTERED EMPLOYEE RETIREMENT PLAN PLUS
The document, as amended and restated effective January 1, 2006
1. Effective January 1, 2008, the last sentence of the first paragraph of
Section 1 of the Intel Corporation Sheltered Employee Retirement Plan Plus is
amended by replacing the term “Section 12” with “Section 13”.
2. Effective January 1, 2008, the last sentence of the fourth paragraph of
Section 1 of the Intel Corporation Sheltered Employee Retirement Plan Plus is
amended by deleting the term “Internal Revenue”.
3. Effective January 1, 2008, Section 2(a) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by replacing the term “Company
Contribution” with “Discretionary Intel Contribution”.
4. Effective January 1, 2008, Section 3(a) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by replacing the term “Section 3(a)(i)”
with “Section 3(a)(1)” and the term “Section 3(a)(ii) with “Section 3(a)(2)”.
5. Effective January 1, 2008, Section 3(b)(2) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by replacing the phrase “A Participant
may elect to have his taxable compensation reduced” at the beginning of the
paragraph with the phrase “Other than for amounts eligible for deferral under
(1) above, a Participant may elect to have his Earnings reduced”.
6. Effective January 1, 2008, Section 4(b) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by adding the term “Code” immediately
before the term “Section 415(c)(1)(A)”.
7. Effective January 1, 2008, the last sentence of Section 4(b) of the Intel
Corporation Sheltered Employee Retirement Plan Plus is amended by replacing the
term “(as defined in the Intel Corporation Profit Sharing Plan)” with the term
“(as defined in the Intel Corporation Profit Sharing Retirement Plan)”.
8. Effective January 1, 2007, Section 6(c) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended in its entirety to read as follows:
     (c) The percentage of a Participant’s Profit Sharing Account vested under
this subparagraph shall be determined under the applicable vesting schedule set
forth in (1) or (2) below, as applicable.

 



--------------------------------------------------------------------------------



 



     (1) The vesting schedule for each Participant who is an Employee on or
after December 31, 2007 shall be as follows:

      Completed Years   Nonforfeitable Of Service   Percentage   
Less than 2
  0 (Percent)
2 but less than 3
  20 (Percent)
3 but less than 4
  40 (Percent)
4 but less than 5
  60 (Percent)
5 but less than 6
  80 (Percent)
6 or more
  100 (Percent)

     (ii) The vesting schedule for each Participant who is not described in
(1) above shall be as follows:

      Completed Years   Nonforfeitable Of Service   Percentage   
Less than 3
  0 (Percent)
3 but less than 4
  20 (Percent)
4 but less than 5
  40 (Percent)
5 but less than 6
  60 (Percent)
6 but less than 7
  80 (Percent)
7 or more
  100 (Percent)

9. Effective January 1, 2008, Section 6(d)(2) will be amended by adding the
following to the end of the paragraph:
If a Participant is reemployed by the Company after beginning to receive Plan
Benefits, the Company will continue to pay out those Plan Benefits under the
Participant’s original Distribution election.
10. Effective January 1, 2008, Section 7(a) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by replacing the term “Section 12” with
the term “Section 13”.
11. Effective January 1, 2007, Section 7(b) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by removing the term “(affecting
Participants who have attained age 55)” from the last sentence of the
subsection.
12. Effective January 1, 2008, Section 8(b) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by replacing the term
“Section 409(a)(2)(B)(i)” with the term “Section 409A(a)(2)(B)(i)”.

2



--------------------------------------------------------------------------------



 



13. Effective January 1, 2007, Section 8(c) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by adding the following paragraph
between the second and third paragraph of said section:
Participants who were active employees as of August 31, 2007 have the option to
make a new one-time distribution election from among the available options with
respect to all Plan accounts by submitting a new election form to the Company no
later than August 31, 2007. Any such new election supersedes prior elections, is
irrevocable as to pre-2008 accounts and will take effect as of August 31, 2007
for amounts to be distributed on or after January 1, 2008. In the event a
Participant makes such election and terminates employment prior to January 1,
2008, the new election will be effective provided that it does not violate
Section 409A of the Code, as determined in the Company’s sole discretion.
14. Effective January 1, 2007, Section 8(c)(1) of the Intel Corporation
Sheltered Employee Retirement Plan Plus is replaced in its entirety as follows:
     (1) Lump Sum. A Participant may elect to receive his or her Plan Benefit as
a cash lump sum either:
     (A) by electing to receive the cash lump sum as soon as reasonably
practicable after the Participant’s Termination Date; or,
     (B) by electing to receive the cash lump in the year following the year of
the Participant’s Termination Date.
15. Effective January 1, 2008, Section 8(c) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by adding the following:
     (3) Alternative Distribution Options Available for Deferrals Made on or
after January 1, 2008. The following additional distribution options are
available to Participants for deferrals made on or after January 1, 2008. None
of these options is available for pre-2008 deferrals which are limited to the
alternatives in (1) and (2) above. Additionally, In-Service Distribution
elections in (ii) below are not available for benefits in the Profit Sharing
Account.
(i) Yearly Deferral Election Option: Participants may annually elect a new
distribution election for each future year’s deferrals.
(ii) In-Service Distribution Election Option: Participants may choose to receive
an In-Service Distribution of the benefits in their Earnings Deferral Account by
electing among the alternatives described in Section 8(c)(1)(A) and c(2).
However the elections under 8(c)(2) will begin in the third month of the Plan
Year in which the Participant elects to begin the installment payments (instead
of in the Plan Year following their Termination Date). The distribution date
must be at least three calendar years after the beginning of the Plan Year in
which the

3



--------------------------------------------------------------------------------



 



services that generated the Earnings were performed. If a Participant’s
Termination Date precedes the In-Service Distribution Date and the Participant
elected one of the distribution options in Section 8(c)(2), the distribution
will begin in the third month of the Plan Year following the Participant’s
Termination Date and not on the later In-Service Distribution date elected. If a
Participant’s Termination Date precedes the In-Service Distribution Date and the
Participant elected the cash lump sum option in Section 8(c)(1)(A), the lump sum
will be paid out as soon as reasonably practicable after the Participant’s
Termination Date and not on the later In-Service Distribution date elected.
(iii) Re-deferral of Distribution Election: While still Employees, Participants
may elect to further defer the date ( but not change the method) of
distributions provided that the new election is made at least twelve (12) months
before the first distribution was originally due and the distribution is
re-deferred for at least five (5) years beyond the original distribution date.
If a Participant’s Termination Date precedes the re-deferral date, the
distribution method elected will begin on the Termination Date and not on the
later re-deferral date elected.
     (4) QDRO: Amounts due to an Alternative Payee pursuant to a QDRO (as
described in Section 9(j) of this Plan) will be distributed as a cash lump sum
as soon as administratively feasible following the qualification of the QDRO and
segregation of the Alternate Payee’s award, pursuant to the administrative
procedures established for the Plan. No alternative distribution elections are
available.
     (5) Small Benefits Rule: In the event that the Participant’s Plan Benefit
is $5,000 or less, then the distribution of the Participant’s Plan Benefit shall
be made in a cash lump sum as soon as reasonably practicable after the
Participant’s Termination date, regardless of outstanding elections.
16. Effective January 1, 2008, the last sentence of Section 13(j) of the Intel
Corporation Sheltered Employee Retirement Plan Plus is amended by replacing the
term “such items include” with the term “such excluded items include” and by
adding the following sentence to the end of the subsection:
Earnings will not include Employee Cash Bonus Plan payments awarded for services
performed on or after January 1, 2008.
17. Effective January 1, 2008, Section 13(m) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by adding the following sentence
immediately after the first sentence in the paragraph.
In any case, the Employee must be Grade 10-20 or 86-89 to be considered an
Eligible Employee.

4



--------------------------------------------------------------------------------



 



18. Effective January 1, 2008, Section 13(q) of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by adding the following sentence to the
end of said subsection:
Employee Bonus will not include Employee Cash Bonus Plan bonuses but will
include Commissions and Intel Capital Bonus Plan bonuses awarded for services
performed on or after January 1, 2008.
19. Effective January 1, 2008, Section 13 of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by adding the following sentence at the
end of the section:
     (cc) “In-Service Distribution” means the distribution of a Participant’s
benefits in his or her Earnings Deferral Account for a Plan Year will begin
while the Participant is still an Employee.
20. Effective January 1, 2008, Section 13 of the Intel Corporation Sheltered
Employee Retirement Plan Plus is amended by adding the following sentence at the
end of the section:
     (dd) “Commission” means compensation paid to an Employee under the ASMO
Commissions Pay Plan in effect for the applicable Plan Year.
IN WITNESS WHEREOF, this First Amendment was adopted by the Management SERP
Administrative Committee at its meeting October 19, 2007.

             
By:
      Date:    
 
           
   /s/ Terra Castaldi
 
Terra Castaldi
      November 6, 2007
 
   
Secretary of the
           
Management SERP Administrative Committee
           

5